Case: 18-11317    Date Filed: 12/19/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11317
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cv-62734-DPG


MARK EDELSBERG,

                                                           Plaintiff - Appellant,

                                   versus

VROOM, INC.,

                                                          Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 19, 2019)

Before WILSON, ROSENBAUM, and MARCUS, Circuit Judges.

PER CURIAM:
               Case: 18-11317    Date Filed: 12/19/2019      Page: 2 of 2


      Before the Court is the parties’ Joint Motion for Voluntary Dismissal,

pursuant to Fed. R. App. P. 42(b) and 11th Cir. R. 42-1(a), requesting an order

“dismissing the appeal and all claims of Appellant Mark Edelsberg in his individual

capacity against Appellee Vroom, Inc. with prejudice” and “directing that each party

shall bear their own attorney’s fees, costs and expenses.”

      The Joint Motion for Voluntary Dismissal is GRANTED to the extent that

the appeal is DISMISSED and each party shall bear their own attorney’s fees, costs,

and expenses. See Salcedo v. Hanna, 936 F.3d 1162, 1173 n.12 (11th Cir. 2019)

(noting that when a plaintiff lacks Article III standing, dismissal “is entered without

prejudice”).




                                          2